Bull, J.
We are of opinion that there is no error in the judgment of the court below. The rule of law is well settled, that where a creditor enters into a distinct agreement with the principal debtor for an extension of the time of payment of the debt, or for delay in the collection of the debt, the surety is discharged from liability by such agreement. (Burke v. Cruger, 8 Texas Rep. 66, and subsequent decisions of this court.)
The issues were fairly submitted by the court, to the jury, and were responded to by the verdict, and there is no reason for disturbing the judgment. The judgment of the court below is therefore affirmed.
Judgment affirmed.